PELHAM, J.
This case is appealed from a trial had before the judge of the county court of Tuscaloosa county, sitting Avithout a jury. S'ection 16 of the act establishing the county court provides that: “Either party may by bill of exceptions review the conclusions and judgments of the court upon the evidence,” etc. — Acts 1896-97, p. 270. The bill of exceptions does not disclose that any conclusion was reached by the trial judge or judgment entered by the county court on the evidence. Under the provisions of section 16, above referred to, the conclusions and judgment of the trial court on the evidence, in a case tried without a jury, are not subject to revieAv here, unless presented for re-vieAV by a bill of exceptions. — Alosi v. Birmingham Water Works Co., 1 Ala. App. 630, 55 South. 1029.
Other assignments of error than those predicated upon the conclusion reached and judgment rendered are not insisted on or discussed in brief of counsel, and Avill not be considered. — L. & N. R. R. Co. v. Holland, 173 Ala. 675, 55 South. 1001; Harper v. Raisin Fer. Co., 148 Ala. 360, 42 South. 550; Hodge v. Rambo, 155 Ala. 175, 45 South. 678; Fitts v. Phoenix Co., 153 Ala. 635, 45 South. 150; Ashford v. Ashford, 136 Ala. 633, 34 South. 10, 96 Am. St. Rep. Rep. 82; Pearson v. Adanns, 129 Ala. 169, 29 South. 977; Rule of Practice No. 10, p. 1508, Code 1907.
*585The case presents for onr consideration nothing authorizing a reversal, and the judgment of the court below will be affirmed.
Affirmed.